Citation Nr: 0924878	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic renal 
failure, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for colon disability, 
including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for lupus, including as 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel 


REMAND

The Veteran had active military service from February 1945 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the Veteran's claims for 
service connection for chronic renal failure, a colon 
disability, and lupus.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In April 2006, the Veteran submitted a statement to the RO 
stating, in part, that he had undergone surgery in 1989 at 
the Jack C. Montgomery VA Medical Center (VAMC) to treat a 
colon disability.  He again mentioned this treatment on a May 
2006 release form permitting VA to obtain records from his 
VAMC treatment.  The RO, however, did not obtain records from 
the claimed 1989 surgery; the earliest records in the 
Veteran's claims file from the Jack C. Montgomery VAMC date 
from April 2000.  

The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claims, the agency of original jurisdiction (AOJ) 
must attempt to obtain any examination or treatment records 
from January 1989 to April 2000 from the Jack C. Montgomery 
VAMC and associate them with the claims file.  The AOJ must 
further request that the Jack C. Montgomery VAMC provide a 
negative response if no such records are available.

The Board acknowledges that the records being sought on 
remand may well have a bearing on the issue at hand, as the 
Veteran claims the records to be sought address treatment for 
his claimed colon disability.  The Board further notes that 
the VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In that connection, the Board notes that the Veteran has 
claimed repeatedly that his current claimed chronic renal 
failure, colon disability, and lupus are etiologically 
related to radiation exposure he sustained while stationed 
with the 1874th Engineer Aviation Battalion and the 27th and 
240th Engineer Construction Battalions during 1945 and 1946 
in Japan.  To that end, the Veteran has submitted a letter 
from a private treating physician dated in April 2007 opining 
that he "cannot exclude a role for [radiation] exposure in 
engendering ... his kidney problems."  The Board thus 
concludes that, given VA's duty to provide a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but indicates that the claimed disability may be associated 
with an in-service event, injury, or disease, see McLendon, 
supra, the AOJ should arrange for the Veteran to undergo 
examination.  The examination must address the nature and 
etiology of any identified kidney or colon disability and 
determine whether the Veteran currently suffers from lupus, 
and all medical opinions offered must be based upon 
consideration of the Veteran's complete documented history 
and assertions through review of the claims file and must 
account for the Veteran's lay testimony as well as the 
clinical record, including any newly obtained evidence 
relevant to the claims.  

The examiner must opine as to whether any currently diagnosed 
chronic renal failure, colon disability, or lupus is 
etiologically linked to the Veteran's time on active duty or 
otherwise had its onset during the Veteran's service, 
explaining the rationale behind any such determination.  The 
examiner must further address the Veteran's contention that 
his claimed current disorders are related to his claimed 
exposure to ionizing radiation while serving in Japan at the 
close of World War II and opine as to whether it is at least 
as likely as not that any currently diagnosed disorder is 
etiologically linked to the Veteran's time in service.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009).

As for the Veteran's service in Japan, his representative 
submitted an article outlining the history of the 163rd 
Infantry Regiment, 41st Infantry Division, which shows that 
the Second Battalion landed at Hiro, Japan and worked 
destroying military equipment at the Kure Naval Base.  The 
Veteran's separation documents, on the other hand, show that 
he served with the 1874th Engineer Aviation Battalion and the 
27th and 240th Engineer Construction Battalion in Japan.  He 
has asserted that he worked in Hiroshima, Japan on a detail 
cleaning debris from the roads and streets as part of the 
Second Platoon, Company C, Second Battalion of the 163rd.  
The relationship of the 163rd to any Engineer unit as noted 
on separation documents, and the whereabouts of such Engineer 
units from September 1945 to May 1946 should be investigated.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must obtain from the Jack 
C. Montgomery VAMC any available 
medical records pertaining to the 
Veteran's examination or treatment at 
that facility at any time from January 
1989 to April 2000, including in 
particular any surgery the Veteran 
underwent in 1989 to treat 
diverticulitis or other disease of the 
colon.  The AOJ should also attempt to 
obtain any records prepared by any 
hematologist-oncologist who may have 
seen the Veteran as a result of 
referral by J.E. Bourdeau, M.D., in 
about April 2007.  (See Dr. Bourdeau's 
April 2007 letter wherein he states his 
intent to have the Veteran seen by such 
a specialist with the referral being 
made through a Dr. Pummill.)  The AOJ 
must request that a negative response 
be returned if no such records are 
available.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008).  All records and/or 
responses received must be associated 
with the claims file. 

2.  The Veteran must be given 
opportunity to identify any other 
sources of treatment or evaluation, and 
he should be assisted in obtaining any 
such records.

3.  The AOJ should search for any 
information regarding the whereabouts 
of the Engineer Battalions identified 
in the Veteran's separation documents 
for the period from September 1945 to 
May 1946, particularly with respect to 
occupation of Hiroshima or Nagasaki, 
Japan.  A search should also be made 
regarding duties and assignments of the 
Second Battalion of the 163rd Infantry 
Regiment, and possible occupation of 
Hiroshima or Nagasaki, Japan, by the 
Veteran.  

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the 
above-requested development, the AOJ 
should schedule the Veteran for VA 
examination and notify him that failure 
to report to the scheduled examination, 
without good cause, could result in a 
denial of his claims.  See 38 C.F.R. § 
3.655(b) (2008).

The entire claims file, including a copy 
of this remand and any records obtained, 
must be made available to and reviewed by 
the examiner designated to examine the 
Veteran.  The examination report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions, as well as a detailed history 
elicited from the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  Following a 
clinical evaluation of the Veteran and a 
thorough review of the claims file, 
including any records obtained pursuant 
to the development set forth in the 
preceding paragraphs, the examiner must 
opine as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed kidney or colon 
disorder or lupus is related to the 
Veteran's time on active duty, including 
in particular his claimed exposure to 
ionizing radiation while serving in Japan 
at the close of World War II.  It should 
be specifically determined whether the 
Veteran in fact has any lymphoma as 
suggested by J. E. Bourdeau, M.D., in an 
April 2007 letter as a possible cause for 
kidney disease.  

5.  The AOJ must re-adjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority 
(to include consideration of all 
evidence received since the April 2008 
supplemental statement of the case was 
issued).  If a radiogenic disease is 
demonstrated, consideration of 
pertinent regulatory provisions should 
be undertaken, including 38 C.F.R. 
§ 3.311, if applicable.  If any benefit 
sought is not granted, the Veteran and 
his representative must be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

